Exhibit 10.2 PROMISSORY NOTE US $10,000 September 22, 2011 FOR VALUE RECEIVED, the undersigned, VIM Beverage, Inc., a Nevada corporation ("Borrower"), hereby promises to pay to the order of Aaron Suen, an individual ("Lender"), the principal sum of Ten Thousand Dollars ($10,000), in lawful money in the United States of America, which shall be legal tender, bearing interest and payable as provided herein.This Note is entered into in connection with and shall be subject to the terms and conditions of the Revolving Line of Credit Agreement, entered into between the Borrower and the Lender on or around March 25, 2011 (the “Effective Date” and the “Line of Credit”).This Note evidences and memorializes amounts loaned to the Borrower by Lender on August 22, 2011, which date shall be the “Effective Date” of this Note. 1. Interest on the unpaid balance of this Note shall bear interest at the rate of twelve percent (12%) per annum, which interest shall accrue from the Effective Date until the Maturity Date (as defined below), unless prepaid prior to such Maturity Date. All past-due principal and interest (which failure to pay such amounts shall be defined herein as an "Event of Default") shall bear interest at the rate of fifteen percent (15%) per annum until paid in full.
